Appeal from an order of the Family Court of Albany County (Cheeseman, J.), entered May 16, 1986, which granted petitioner’s application to terminate a prior support order.
We agree with Family Court’s reasoning in granting the petition. We add only that, contrary to respondent’s assertion, the denial by a Justice of this court on May 15, 1985 of petitioner’s application to stay enforcement of Family Court’s support order of September 21, 1984 pending appeal has no res judicata effect; it did not preclude the later issuance of Family Court’s order terminating petitioner’s support obligation because the facts underlying the two orders are different. *679Order affirmed, without costs. Casey, J. P., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.